DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-50 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 31-33, 35, 36, 42-46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20120157795, hereinafter “Chiu”), in view of H R (US 20130260710, hereinafter “HR”) and further in view of Maier et al. (US 20100317317, hereinafter “Maier”)
 	Regarding claim 31, Chiu discloses,
 	An emergency management system (EMS) comprising at least one processor, a memory, a network element, and a computer program including instructions executable by the at least one processor to create a server application for storing and retrieving emergency data (a system 20 for providing emergency services to a patient with a medical condition is provided.), a server application configured to: 
 	(a) obtaining the emergency data for a mobile communication device (one or more physiological data devices 30 are provided which detect physiological data for a patient and transmit the data to a communication device 32 via either wireless or wired connections, Para. [0027]) wherein: 
 	(i)  	an emergency alert has been triggered on the mobile communication device (Communication device 32 then transmits the physiological data to technologist terminal 58, server farm 61, physician communication device 36, and/or treatment facility terminal 33 via computer network 34, [Para. 0027]); 
 	(ii) 	the emergency data comprises a current location determined by the mobile communication device (the PSAP 40 will receive data indicating the patient's location by querying an ALI database 48 record associated with the call center phone 56. In other implementations, information transmitted from the patient to the technologist in call center 54 will be "geocoded" to provide an address--such as a full MSAG (master street address guide) address--which is more accurate than those provided by many current systems, [Para. 0022]; and 
	(b) store the emergency data in one or more databases and associating the emergency data with a user of the mobile communication device (Emergency services database 62 includes location information for the patient which is preferably more accurate than that provided by global positioning system or radiolocation coordinates. This location information is used to update the ALI record for call center phone 56 and transmit the updated record to ALI system server 50, which then updates ALI database 52 with the patient's current location, Para. [0037]); 
 	(c) receive a query for the emergency data associated with the user from a requesting party (when the PSAP receives an emergency services call, it then transmits the ANI back to the ALI system 48 and requests the caller's location (a process sometimes called "bidding" or "dipping"). The ALI system database 52 includes fields that correspond ANI or p-ANI values to a physical location (e.g., street address, city, state). An ALI data record for the caller is then transmitted back to the PSAP terminal 44 via PSAP server 46 to better enable the PSAP to dispatch emergency services to the location identified by the ALI record, Paras. [0022]-[0026]); 
 	However, Chiu does not explicitly disclose, “(d) determine the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device, (e) obtain the emergency data from the one or more 
 	In a similar field of endeavor, HR discloses, “(d) determine the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device (the permissions may grant specific access to individuals or entities that have a professional or employment status of a medical or law enforcement professional. Status of the entities may also include a geographic area of practice for the entity. For example, a permission can give access to a doctor within a particular jurisdiction (e.g., country, state, city, etc.), Para. [0040] and also see, steps 420-440), (e) obtain the emergency data from the one or more databases to provide to the requesting party (where emergency contact information that corresponds to the access identifier and complies with the subscriber service permissions for law enforcement personnel is provided. For example, IVRS or backend server may use the access identifier to index the contacts data store and retrieve the correlated emergency contact information (e.g., name, number, etc.) or a subset thereof where more granular permissions are set, Fig. 4, steps 450 and 460 and Paras. [0054]-[0057]); and (f) return a response comprising the emergency databases to the requesting party via a secure pathway (In the case the permissions are the same for all types of authorized entities, once it is determined that the requester is an authorized entity (e.g., either a medical or a law enforcement professional), the emergency contact information that corresponds to the access identifier is provided to the requestor, for example, by the IVRS or the backend server, Para. [0058]).”

 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Chiu by specifically providing (d) determine the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device, (e) obtain the emergency data from the one or more databases to provide to the requesting party; and (f) return a response comprising the emergency databases to the requesting party via a secure pathway, as taught by HR for the purpose of providing a responder such as a health care professional with quick and secure access to select information about a user.
	Further, the combination of Chiu and HR does not explicitly disclose, “determine, using a non-authoritative geographic information system (GIS) database, the current location of the mobile communication device, wherein the non-authoritative GIS database is not within an Emergency Services IP Network (ESINet) that is external to the EMS and configured to make an authoritative determination of emergency call routing.”
	In a similar field of endeavor, Maier discloses, “determine, using a non-authoritative geographic information system (GIS) database, the current location of the mobile communication device (the PSAP gateway network device 116 can also be used to support wireless or other mobile callers who supply their location to the PSAP 118 in (X,Y,Z) format. This data can be stripped out and forwarded on to PSAP 118 Geographic Information Systems (GIS) for display on two dimensional (2D) maps (e.g., street level maps, etc.) or three dimensional (3D) electronic maps (e.g., buildings, building internals, etc), Para. [0269]), wherein the non-authoritative (Fig. 12A shows PSAP 118 Geographic Information Systems (GIS) [0269]  is not part of the Emergency Service IP Network (ESINet) 18) and configured to make an authoritative determination of emergency call routing (The PSAP gateway network device 116 is connected to other PSAP network devices 118 and monitors all emergency message communications received via the communications network 18 for the other PSAP network devices 118….. at Step 124, the PSAP gateway 116 is a gateway network device including location application 26 that resides on the PSAP 118 premises and is connected to other PSAP VoIP-enabled network device and other PSAP network devices 118 (e.g., switches, routers, etc.), Fig. 13A and Paras. [0249]-[0253]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Chiu and HR by specifically providing determine, using a non-authoritative geographic information system (GIS) database, the current location of the mobile communication device, wherein the non-authoritative GIS database is not within an Emergency Services IP Network (ESINet) that is external to the EMS and configured to make an authoritative determination of emergency call routing, as taught by Maier for the purpose of efficiently and effectively determining a physical location of a mobile or non-mobile target network device based on the embedded emergency location information (abstract). 
	Regarding claim 32, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), further Chiu discloses, “wherein the current location is generated on the mobile communication device using at least one of (the location information transmitted from a cellular telephone, such as GPS coordinates or radiolocation coordinates, is generally only accurate to within +/-300 meters, a level of accuracy which may make it impossible for emergency responders to locate the patient or at least to locate the patient quickly enough to provide the necessary medical treatment, Para. [0037]).”
 	Regarding claim 33, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), further Chiu discloses, “wherein the server application is configured to calculate an estimate time of arrival of at least one responder dispatched  to the location by the requesting party (a program resident on emergency services server 60 is used to calculate a distance from the patient's location (as indicated by his or her global positioning system or radiolocation coordinates) to the destination and an estimated time of arrival at the destination, Fig. 8; steps 1080-1084, Paras. [0066]-[0068])”.
 	Regarding claim 35, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), further Chiu discloses, “wherein the EMS configured to return the emergency data in a data format compatible with industry standards comprising NG91 1, NENA, ALI or GIS standards (see, ALI system in Figs. 1A-1C).”
 	Regarding claim 36, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), further Chiu discloses, “wherein The user is also prompted to accept the terms and conditions of use associated with emergency information system 100 and to define data sharing rules and access permissions, Paras. [0051]-[0053]).”
 	Regarding claim 42, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), further Chiu discloses, “wherein the emergency data comprises sensor data from an external sensor in communication with the mobile communication device (In system 20, one or more physiological data devices 30 are provided which detect physiological data for a patient and transmit the data to a communication device 32 via either wireless or wired connections, Para. [0027]).”
	Regarding claim 43, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), further Chiu discloses, “wherein the emergency data comprises data from an associated device in proximity to the mobile communication device (In system 20, one or more physiological data devices 30 are provided which detect physiological data for a patient and transmit the data to a communication device 32 via either wireless or wired connections, Para. [0027]).”
 	Regarding claim 44, Chiu discloses,
 	A method for storing and retrieving emergency data, by an emergency management system (EMS) (a system 20 for providing emergency services to a patient with a medical condition is provided.), the method comprising:
 	(a) obtaining the emergency data for a mobile communication device (i.e., Communication device 32) wherein: 
Communication device 32 then transmits the physiological data to technologist terminal 58, server farm 61, physician communication device 36, and/or treatment facility terminal 33 via computer network 34, [Para. 0027]); 
 	(ii) 	the emergency data comprises a current location determined by the mobile communication device (the PSAP 40 will receive data indicating the patient's location by querying an ALI database 48 record associated with the call center phone 56. In other implementations, information transmitted from the patient to the technologist in call center 54 will be "geocoded" to provide an address--such as a full MSAG (master street address guide) address--which is more accurate than those provided by many current systems, [Para. 0022]; and 
	(b) storing the emergency data in one or more databases and associating the emergency data with a user of the mobile communication device (Emergency services database 62 includes location information for the patient which is preferably more accurate than that provided by global positioning system or radiolocation coordinates. This location information is used to update the ALI record for call center phone 56 and transmit the updated record to ALI system server 50, which then updates ALI database 52 with the patient's current location, Para. [0037]); 
 	(c) receiving a query for the emergency data associated with the user from a requesting party (when the PSAP receives an emergency services call, it then transmits the ANI back to the ALI system 48 and requests the caller's location (a process sometimes called "bidding" or "dipping"). The ALI system database 52 includes fields that correspond ANI or p-ANI values to a physical location (e.g., street address, city, state). An ALI data record for the caller is then transmitted back to the PSAP terminal 44 via PSAP server 46 to better enable the PSAP to dispatch emergency services to the location identified by the ALI record, Paras. [0022]-[0026]); 
 	However, Chiu does not explicitly disclose, “(d) determining the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device, (e) obtaining the emergency data from the one or more databases to provide to the requesting party; and (f) returning a response comprising the emergency databases to the requesting party via a secure pathway.”
 	In a similar field of endeavor, HR discloses, “(d) determining the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device (the permissions may grant specific access to individuals or entities that have a professional or employment status of a medical or law enforcement professional. Status of the entities may also include a geographic area of practice for the entity. For example, a permission can give access to a doctor within a particular jurisdiction (e.g., country, state, city, etc.), Para. [0040] and also see, steps 420-440), (e) obtaining the emergency data from the one or more databases to provide to the requesting party (where emergency contact information that corresponds to the access identifier and complies with the subscriber service permissions for law enforcement personnel is provided. For example, IVRS or backend server may use the access identifier to index the contacts data store and retrieve the correlated emergency contact information (e.g., name, number, etc.) or a subset thereof where more granular permissions are set, Fig. 4, steps 450 and 460 and Paras. [0054]-[0057]); and (f) returning a response comprising the emergency databases to the requesting party via a secure pathway (In the case the permissions are the same for all types of authorized entities, once it is determined that the requester is an authorized entity (e.g., either a medical or a law enforcement professional), the emergency contact information that corresponds to the access identifier is provided to the requestor, for example, by the IVRS or the backend server, Para. [0058]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Chiu by specifically providing (d) determining the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device, (e) obtaining the emergency data from the one or more databases to provide to the requesting party; and (f) returning a response comprising the emergency databases to the requesting party via a secure pathway, as taught by HR for the purpose of providing a responder such as a health care professional with quick and secure access to select information about a user.
	Further, the combination of Chiu and HR does not explicitly disclose, “determine, using a non-authoritative geographic information system (GIS) database, the current location of the mobile communication device, wherein the non-authoritative GIS database is not within an Emergency Services IP Network (ESINet) that is external to the EMS and configured to make an authoritative determination of emergency call routing.”
the PSAP gateway network device 116 can also be used to support wireless or other mobile callers who supply their location to the PSAP 118 in (X,Y,Z) format. This data can be stripped out and forwarded on to PSAP 118 Geographic Information Systems (GIS) for display on two dimensional (2D) maps (e.g., street level maps, etc.) or three dimensional (3D) electronic maps (e.g., buildings, building internals, etc), Para. [0269]), wherein the non-authoritative GIS database is not within an Emergency Services IP Network (ESINet) that is external to the EMS (Fig. 12A shows PSAP 118 Geographic Information Systems (GIS) [0269]  is not part of the Emergency Service IP Network (ESINet) 18) and configured to make an authoritative determination of emergency call routing (The PSAP gateway network device 116 is connected to other PSAP network devices 118 and monitors all emergency message communications received via the communications network 18 for the other PSAP network devices 118….. at Step 124, the PSAP gateway 116 is a gateway network device including location application 26 that resides on the PSAP 118 premises and is connected to other PSAP VoIP-enabled network device and other PSAP network devices 118 (e.g., switches, routers, etc.), Fig. 13A and Paras. [0249]-[0253]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Chiu and HR by specifically providing determine, using a non-authoritative geographic information system (GIS) database, the current location of the mobile communication device, 
 	Regarding claim 45, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 44), further Chiu discloses, “wherein the current location is generated on the mobile communication device using at least one of GPS, cellular network triangulation, Wi-Fi triangulation, Bluetooth triangulation, received signal strength from at least one cellular base station, received signal strength of at least one Wi-Fi router, and received signal strength of at least one Bluetooth beacon (the location information transmitted from a cellular telephone, such as GPS coordinates or radiolocation coordinates, is generally only accurate to within +/-300 meters, a level of accuracy which may make it impossible for emergency responders to locate the patient or at least to locate the patient quickly enough to provide the necessary medical treatment, Para. [0037]).”
 	Regarding claim 46, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 44), further Chiu discloses, “wherein the EMS configured to return the emergency data in a data format compatible with industry standards comprising NG91 1, NENA, ALI or GIS standards (see, ALI system in Figs. 1A-1C).”
 	Regarding claim 50, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 44), further Chiu discloses, “wherein the (Depicted in FIG. 2 is a patient location database 80 used in the geocoding of patient locations. Patient location database 80 includes a plurality of records 82a-82f and a plurality of fields 84a-84j for each record. In the example of FIG. 2, patient location database 80 includes schedule information for one or more patients, although only one patient (John Doe) is used to illustrate the database 80. Each patient's records (82a-82g) define a scheduled event in the daily activities of the patient).”

 	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, in view of HR, in view of Maier and further in view of Bozik et al. (US 20160088455, hereinafter “Bozik”)
 	Regarding claim 34, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), however the combination of Chiu, HR and Maier does not explicitly disclose, “wherein the query for the emergency data is received from the requesting party a call handing application using APIs”.
 	In a similar field of endeavor, Bozik discloses, “wherein the query for the emergency data is received from the requesting party a call handing application using APIs (the emergency messaging system sends location information metadata to one of a number of APIs exposed by third-party Routing Service Providers (RSPs) and, in response to sending the location information metadata, receives, from the one of the number of APIs, an identity of an EDC and identifying information associated with the EDC, including location, infrastructure capabilities, and responder availability of the EDC, Paras. [0025]-[0026])”.
.

 	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, in view of HR, in view Maier and further in view of Decharms (US 20140368601, hereinafter “Decharms”).
 	Regarding claim 37, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), however the combination of Chiu, HR and Maier does not explicitly disclose, “wherein authorization for sharing location data with member devices in a group of devices is provided by the user.”
 	In a similar field of endeavor, Decharms discloses, “wherein authorization for sharing location data with member devices in a group of devices is provided by the user (FIGS. 5A-F are flowcharts of an example technique for communicating between a user device and a responder device as part of a security session).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Chiu, HR and Maier by specifically providing wherein authorization for sharing location data with member devices in a group of devices is provided by the user, as taught by Decharms for the purpose of providing technology can aid users in sending detailed and informative text messages to appropriate emergency responder systems (e.g., a private security 

 	Claims 38, 39  and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, in view of HR and further in view of  Develyn et al. (US 200502825181, hereinafter “Develyn”).
 	Regarding claim 38, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), however the combination of Chiu, HR and Maier does not explicitly disclose, “wherein the EMS provides differential access to the emergency data for different requesting parties.”
 	In a similar field of endeavor, Develyn discloses, “wherein the EMS provides differential access to the emergency data for different requesting parties (the term Emergency Auxiliary Services is considered to also include any combination or logical extension of systems that provide supplemental emergency data to PSAPS, emergency first responders, hospitals, government entities (e.g., the department of homeland security, military personnel, or poison control centers), or other authorized recipients during or following an emergency service request communication, Para. [0039]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Chiu, HR and Maier by specifically providing wherein the EMS provides differential access to the emergency data for different requesting parties, as taught by Develyn for the purpose of offering more prompt response to the user following an emergency call. 
Regarding claim 39, the combination of Chiu, HR, Maier and Develyn discloses everything claimed as applied above (see claim 38), in addition Develyn discloses, “wherein the differential access to one or more data categories of the emergency data is granted based on credentials or access keys provided by the requesting party (the term Emergency Auxiliary Services is considered to also include any combination or logical extension of systems that provide supplemental emergency data to PSAPS, emergency first responders, hospitals, government entities (e.g., the department of homeland security, military personnel, or poison control centers), or other authorized recipients during or following an emergency service request communication, Para. [0039])”.
 	Regarding claim 47, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 44), however the combination of Chiu, HR and Maier does not explicitly disclose, “wherein the EMS provides differential access to the emergency data for different requesting parties.”
 	In a similar field of endeavor, Develyn discloses, “wherein the EMS provides differential access to the emergency data for different requesting parties (the term Emergency Auxiliary Services is considered to also include any combination or logical extension of systems that provide supplemental emergency data to PSAPS, emergency first responders, hospitals, government entities (e.g., the department of homeland security, military personnel, or poison control centers), or other authorized recipients during or following an emergency service request communication, Para. [0039]).”
. 

 	Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, in view of HR, in view Maier, and further in view of  Edge (US 20160330769, hereinafter “Edge”).
 	Regarding claim 40, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 31), however the combination of Chiu, HR and Maier does not explicitly disclose, “wherein the query is in HTTP-Enabled Location Delivery (HELD) format, and the response is in Presence Information Data Format Location Delivery (PIDF-LO) format.”
 	In a similar field of endeavor, Edge discloses, “wherein the query is in HTTP-Enabled Location Delivery (HELD) format (the Hypertext Transfer Protocol ( HTTP) Enabled Location Delivery (HELD) protocol defined by the Internet Engineering Task Force (IETF), Para. [0054]), and the response is in Presence Information Data Format Location Delivery (PIDF-LO) format (Existing internet standards (e.g., IETF RFC 6848) provide a mechanism to define and register with Internet Assigned Numbers Authority (IANA) extension types for civic location as used with Presence Information Data Format Location Object (PIDF-LO) documents, Para. [0062])”.

	Regarding claim 41, the combination of Chiu, HR, Maier and Develyn discloses everything claimed as applied above (see claim 40), further Chiu discloses, “wherein the one or more data categories are selected from the group consisting of service data reference, full name, email, emergency contacts, addresses, language, occupation, phone numbers, websites, gender, height, weight, ethnicity, profile picture, allergies, medical conditions, medications, disabilities, blood type, medical notes, birthday, and additional comments (FIG. 2 is a depiction of database records from a patient location database).” 

 	Claim(s) 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, in view of HR, in view of Maier and further in view of Hermiz et al. (US 20140257846, hereinafter “Hermiz”).
 	Regarding claim 48, the combination of Chiu, HR and Maier discloses everything claimed as applied above (see claim 44), however the combination of Chiu, HR and Maier does not explicitly disclose, “wherein the emergency data comprises encrypted and anonymized medical data.”
(The databases 12, 22 may include a medical claims and a prescription claims database having information and data including, but not limited to: individual records providing the information on the participating pharmacist, patient and provider, the formulary, the prescription frequency, length and dosage, and the claims and co-payment amounts. Further to this, in prior or contemporaneously executed method steps, all patient information and medical data is encrypted and anonymized in compliance with the regulatory and governmental, e.g., HIPAA, privacy requirements, Para. [0038]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Chiu, HR and Maier by specifically providing wherein the emergency data comprises encrypted and anonymized medical data, as taught by Hermiz for the purpose of efficiently and effectively complying with the regulatory and government privacy requirement.
 	Regarding claim 49, the combination of Chiu, HR, Maier and Hermiz discloses everything claimed as applied above (see claim 48), in addition Hermiz discloses, “wherein the medical data is tagged to indicate HIPAA protection (The databases 12, 22 may include a medical claims and a prescription claims database having information and data including, but not limited to: individual records providing the information on the participating pharmacist, patient and provider, the formulary, the prescription frequency, length and dosage, and the claims and co-payment amounts. Further to this, in prior or contemporaneously executed method steps, all patient information and medical data is encrypted and anonymized in compliance with the regulatory and governmental, e.g., HIPAA, privacy requirements, Para. [0038]).”

Relevant reference(s)
US 20160316493: The invention is directed to A PSAP management system includes a mobile device and a Short Message Service (SMS) enabled ESRP(s). The mobile device can include a PSAP administrator module that allows a PSAP administrator to initiate transmission of a text message to a Short Message Service (SMS) enabled ESRP(s).
US 20130052983: The invention is when a PSAP receives a call from a cellular telephone in reference to an emergent event, the speed and quality of the response may be improved by the cellular service provider's provision to the PSAP of information that includes the geographic location of the caller's phone.
US 20100262668: The invention is directed to a method for providing user data to an emergency service provider includes enrolling a user in an emergency information system, including configuring a communication device associated with the user to deliver an access identifier to an emergency service provider when the user contacts the emergency service provider using the communication device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641